       Case 1:21-cv-00462-YK-EB Document 8 Filed 04/12/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SCOTT D. ANTONSON,                         :
    Plaintiff                              :
                                           :              No. 1:21-cv-00462
            v.                             :
                                           :              (Judge Kane)
BRIAN CLARK, et al.,                       :
     Defendants                            :

                                      ORDER

      AND NOW, on this 12th day of April 2021, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1.    Plaintiff’s motion for leave to proceed in forma pauperis (Doc. No. 5) is
            GRANTED;

      2.    Plaintiff shall pay the full filing fee of $350.00 based on the financial information
            provided in the application to proceed in forma pauperis. The full filing fee shall
            be paid regardless of the outcome of the litigation;

      3.    Pursuant to 28 U.S.C. § 1915(b)(1) and (2), the Superintendent/Warden, or other
            appropriate official at Plaintiff’s place of confinement is directed to deduct an
            initial partial filing fee of 20% of the greater of:

            a.     The average monthly deposits in the inmate’s prison account for the past
                   six months, or

            b.     The average monthly balance in the inmate’s prison account for the past
                   six months.

            The initial partial filing fee shall be forwarded to the Clerk of the United States
            District Court for the Middle District of Pennsylvania, P.O. Box 1148, Scranton,
            Pennsylvania, 18501-1148, to be credited to the above-captioned docket number.
            In each succeeding month, when the amount in Plaintiff’s inmate trust fund
            account exceeds $10.00, the Superintendent/Warden, or other appropriate official,
            shall forward payments to the Clerk of Court equaling 20% of the preceding
            month’s income credited to Plaintiff’s inmate trust fund account until the fees are
            paid. Each payment shall reference the above-captioned docket number;
 Case 1:21-cv-00462-YK-EB Document 8 Filed 04/12/21 Page 2 of 3




4.   The Clerk of Court is directed to SEND a copy of this Order to the
     Superintendent/Warden of the institution wherein Plaintiff is presently confined;

5.   The complaint (Doc. No. 1) is DEEMED FILED;

6.   The complaint (Doc. No. 1) is partially DISMISSED for failure to state a claim
     upon which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).
     Plaintiff may proceed on his excessive force and failure to intervene claims
     against Defendants Danner, Doe, and Rose at this time. Plaintiff’s claims
     concerning denial of the grievance system are DISMISSED WITH
     PREJUDICE. All other claims are DISMISSED WITHOUT PREJUDICE for
     failure to state a claim upon which relief may be granted;

7.   Plaintiff may file an amended complaint with respect to all claims dismissed
     without prejudice within thirty (30) days of the date of this Order. Plaintiff may
     not file an amended complaint with respect to his claims concerning the grievance
     system. If Plaintiff elects to file an amended complaint, Plaintiff is advised to
     adhere to the standards set forth in the Federal Rules of Civil Procedure and the
     directives set forth by this Court in its accompanying Memorandum. Specifically,
     the amended complaint must be complete in all respects. It must be a new
     pleading which stands by itself without reference to the original complaint or any
     other documents already filed. The amended complaint should set forth
     Plaintiff’s claims in short, concise and plain statements as required by Rule 8 of
     the Federal Rules of Civil Procedure. Each paragraph should be numbered. The
     amended complaint should specify which actions are alleged as to which
     defendants and sufficiently allege personal involvement of the defendant in the
     acts which Plaintiff claims violated his rights. Mere conclusory allegations will
     not set forth cognizable claims. Importantly, should Plaintiff elect to file an
     amended complaint, he must re-plead every cause of action in the amended
     complaint that the Court has found to be adequately pled in the current complaint
     because the amended complaint will supersede the original complaint. See
     Knight v. Wapinsky, No. 12-cv-2023, 2013 WL 786339, at *3 (M.D. Pa. Mar. 1,
     2013) (stating that an amended complaint supersedes the original complaint).
     Because an amended complaint supersedes the original pleading, all causes of
     action alleged in the original complaint which are not alleged in an amended
     complaint are waived. Id. (citations omitted). Accordingly, Plaintiff’s amended
     complaint must also set forth his excessive force and failure to intervene claims
     against Defendants Danner, Doe, and Rose should he wish to proceed upon them
     as well;

8.   The Clerk of Court is directed to mail Plaintiff a civil rights complaint form; and




                                       2
 Case 1:21-cv-00462-YK-EB Document 8 Filed 04/12/21 Page 3 of 3




9.   The Court will defer service of the complaint for thirty (30) days. If Plaintiff files
     an amended complaint, it will supersede the original complaint as set forth above.
     If Plaintiff fails to file an amended complaint within thirty (30) days of the date
     hereof, the Court will direct service of the original complaint upon Defendants
     Danner, Doe, and Rose.


                                                    s/ Yvette Kane
                                                    Yvette Kane, District Judge
                                                    United States District Court
                                                    Middle District of Pennsylvania




                                       3
